         Case 3:20-cv-02807-X Document 1 Filed 09/09/20                  Page 1 of 15 PageID 1



                           IN THE UNITED STATES DISTRICT COURT
                           FOR THE NORTHERN DISTRICT OF TEXAS

    ROBERT ALBERT, individually and on                        Case No.
    behalf of all others similarly situated,
                                                            CLASS ACTION COMPLAINT
                     Plaintiff,
                                                            DEMAND FOR JURY TRIAL
    v.

    SIMPLE HOUSE SOLUTIONS LLC, a
    Texas registered limited liability company,

                     Defendant.


                                     CLASS ACTION COMPLAINT

           Plaintiff Robert Albert (“Albert” or “Plaintiff”) brings this Class Action Complaint and

Demand for Jury Trial against Defendant Simple House Solutions LLC (“SHS” or “Defendant”)

to stop Defendant from violating the Telephone Consumer Protection Act by making unsolicited,

prerecorded calls to consumers, including calls to consumers that have their phone number’s

registered on the National Do Not Call registry (“DNC”), and to otherwise obtain injunctive and

monetary relief for all persons injured by SHS’s conduct. Plaintiff, for his Complaint, alleges as

follows upon personal knowledge as to himself and his own acts and experiences, and, as to all

other matters, upon information and belief, including investigation conducted by his attorneys.

                                             INTRODUCTION

           1.      SHS is a real estate company that makes cash offers on homes and assists

consumers in buying/purchasing properties.1

           2.      Telemarketing is a main component in SHS’s marketing plan, involving cold calls

to consumers that have never solicited the services of SHS.




1
    https://www.linkedin.com/company/simple-house-solutions/about/
     Case 3:20-cv-02807-X Document 1 Filed 09/09/20                     Page 2 of 15 PageID 2



        3.       SHS also places prerecorded calls to consumers in order to solicit property sales

and purchases.

        4.       SHS made at least 4 unsolicited, prerecorded sales calls to Plaintiff, despite the

fact that Plaintiff has his cell phone number registered on the DNC.

        5.       In response to these calls, Plaintiff files this lawsuit seeking injunctive relief,

requiring Defendant to stop making prerecorded voice sales calls to consumers without their

consent, including solicitation calls to consumers that have their phone numbers registered on the

DNC, as well as an award of statutory damages to the members of the Class and costs.

                                               PARTIES

        6.       Plaintiff Albert is an Irving, Texas resident.

        7.       Defendant SHS is a Texas company headquartered in Dallas, Texas. SHS

conducts business throughout this District and the United States.

                                   JURISDICTION AND VENUE

        8.       This Court has federal question subject matter jurisdiction over this action under

28 U.S.C. § 1331, as the action arises under the Telephone Consumer Protection Act, 47 U.S.C.

§227 (“TCPA”).

        9.       This Court has personal jurisdiction over Defendant and venue is proper in this

District under 28 U.S.C. § 1391(b) because both Plaintiff and Defendant reside in this District

and because the wrongful conduct giving rise to this case was originated from and directed to

this District.

                                    COMMON ALLEGATIONS

                                    SHS Engages in Cold Calling

        10.      A fundamental part of SHS’s marketing plan involves cold calling to consumers

that have never contacted SHS before.

                                                                                                       2
       Case 3:20-cv-02807-X Document 1 Filed 09/09/20                         Page 3 of 15 PageID 3



          11.      Directly on its website, in a job posting, SHS states the importance of placing cold

calls:




                                                                                                      2



          12.      Employees have complained online about the necessity to make calls as part of

the SHS team. For example, a former employee wrote on Indeed:




                                                                                         3


                 SHS Places Prerecorded Calls to Consumers Without Consent
          Regardless of Whether SHS is Calling Phone Numbers Registered on the DNC

          13.      SHS makes prerecorded calls to consumers without obtaining their prior written

express consent.




2
    https://www.simplehousedfw.com/hiring-listing-agent-team-lead-dallas-texas/
3
    https://www.indeed.com/cmp/Simple-House-Solutions/reviews
                                                                                                          3
       Case 3:20-cv-02807-X Document 1 Filed 09/09/20                       Page 4 of 15 PageID 4



          14.      As explained by the Federal Communications Commission (“FCC”) in its 2012

order, the TCPA requires “prior express written consent for all … prerecorded [solicitation] calls

to wireless numbers and residential lines.” In the Matter of Rules and Regulations Implementing

the Telephone Consumer Protection Act of 1991, CG No. 02-278, FCC 12-21, 27 FCC Rcd. 1830

¶ 2 (Feb. 15, 2012).

          15.      SHS’s prerecorded voice calls therefore violate the TCPA.

          16.      There are numerous complaints posted online about prerecorded calls from

Defendant to consumers. In many of these complaints, Defendant has directly responded to the

person issuing the complaint.

          17.      For example, on August 17, 2019, a consumer wrote the following review on

Google about SHS:




                                                                                           4



          18.      Another consumer posted on SHS’s Facebook page about unsolicited prerecorded

voicemail calls:




4
    Google Reviews – Simple House Solutions – (screenshot generated on August 20, 2019)
                                                                                                    4
     Case 3:20-cv-02807-X Document 1 Filed 09/09/20                           Page 5 of 15 PageID 5




                                                                                                   5



        19.      SHS did not respond to the above complaint, though a representative of SHS does

normally respond to reviews and complaints on SHS’s Facebook page.

        20.      Ironically, on April 20, 2019, a representative from SHS posted a response to a

consumer complaint on SHS’s Better Business Bureau (“BBB”) page, stating that SHS would

end its robocalling efforts:




                                                                                       6




5
 https://www.facebook.com/SimpleHouseSolutions/
6
 https://www.bbb.org/us/tx/dallas/profile/real-estate-investing/simple-house-solutions-llc-0875-
90847441/complaints
                                                                                                       5
     Case 3:20-cv-02807-X Document 1 Filed 09/09/20                        Page 6 of 15 PageID 6



        21.       Despite the above statement that the “robocalling efforts” would be stopped, they

have continued.

        22.       There is a plethora of complaints posted online regarding prerecorded calls that

consumers received without consent, and to phone numbers registered on the DNC. This is just a

small sampling of those complaints:

              •    “Somehow these folks got my cell phone number. My cell is on the Do Not Call
                  list. They keep calling me, but never use my name… They leae the same message
                  every time. I don’t know anyone at this company, nor have I ever done business
                  with them. I just keep reporting them to the FTC.”7
              •   “Despite asking to be removed from their spam call list, I still get their
                  messages"8
              •    “They have called using an automated dialer multiple times.They leave an
                  automated voicemail. I have received multiple calls from a restricted number.
                  They leave an automated voicemail Stating,Hi My name is Steven with Simple
                  House Solutions and we are looking to buy houses in the neighborhood. Goes on
                  to give the phone number XXX-XXX-XXXX. It is well know that these robocalls
                  are illegal for advertising purposes and need to be stopped.”9
              •   “This is simple house solutions. They are trying to buy your property. They have
                  left me multiple voicemails. I am drafting a letter a certified letter to the sting they
                  need to stop calling. This is an Illegal robocall an they can’t deny it since they are
                  leaving automated Voicemails.”10
              •   “Robocall wanting to buy my house. I wish I knew what company sold my
                  information to these vultures. I am NOT amused!!”11
              •   “I have tried to block their weekly calls to my phone even calling them to take my
                  name off their call list as I am on the FED DO NOT CALL LIST”12
              •   “Repeated calling with offer to sell my house.”13
              •   “Robocalls soliciting for real estate sales.”14
              •   “wants to buy house that’s not for sale. Multiple calls”15
              •   “Real estate robo call. Spam. Do not call me.”16



7
  https://www.bbb.org/us/tx/dallas/profile/real-estate-investing/simple-house-solutions-llc-0875-
90847441/customer-reviews
8
  https://www.bbb.org/us/oh/cleveland/profile/health-savings-administrators/human-arc-inc-0312-23659/complaints
9
  Id.
10
   https://800notes.com/Phone.aspx/1-972-441-2318
11
   Id.
12
   Id.
13
   https://www.whitepages.com/phone/1-972-441-2318?from_pop_search=true
14
   Id.
15
   Id.
16
   Id.
                                                                                                              6
       Case 3:20-cv-02807-X Document 1 Filed 09/09/20                Page 7 of 15 PageID 7



          23.     SHS either makes the calls itself or knows about the prerecorded calls that are

being made on its behalf, does nothing to stop them, and instead seeks to benefit financially from

the leads the unsolicited prerecorded calls generate.

          24.     Many, if not all of the prerecorded calls are being generated by Steven Page, the

Inside Sales Manager for SHS:




                                                                                           17



          25.     For example, all of the prerecorded voicemails that Plaintiff received were from

Steven.

          26.     When calling 972-441-2318, the phone number Defendant used to call Plaintiff

Albert, as well as numerous other consumers, an automated message answers identifying the

number as belonging to Steven Page. The message from Page then asks the caller to leave a

message indicating the caller’s name, phone number and address.

          27.     In this specific complaint, SHS acknowledges the calls and identifies which

employee is responsible:




17
     https://www.simplehousedfw.com/about-us/meet-the-team/
                                                                                                      7
       Case 3:20-cv-02807-X Document 1 Filed 09/09/20                       Page 8 of 15 PageID 8




                                                                                           18



          28.      In conclusion, SHS is aware and responsible for the unlawful prerecorded

solicitation calls that are being made on its behalf.

          29.      SHS has shown negligence in acknowledging the unlawful prerecorded

solicitation calls without taking steps to stop them, or ensure they are being made only in

instances where SHS has express prior written consent from the consumers it is calling.


                                     PLAINTIFF’S ALLEGATIONS

                 SHS Placed Prerecorded Calls to Plaintiff Without His Consent
          Despite the Fact That Plaintiff Registered His Cell Phone Number on the DNC

          30.      On September 1, 2003, Plaintiff registered his cell phone number on the DNC in

order to avoid receiving solicitation and unwanted calls from telemarketers.

          31.      Plaintiff uses his cell phone for personal use only.

          32.      Plaintiff has received numerous unsolicited prerecorded voicemail messages on

his cell phone from Defendant using phone number 972-441-2318.


18
     Google Reviews – Simple House Solutions – (screenshot generated on August 20, 2019)
                                                                                                    8
    Case 3:20-cv-02807-X Document 1 Filed 09/09/20                   Page 9 of 15 PageID 9



       33.     For example, on July 11, 2019, Plaintiff received a prerecorded voicemail

message from Defendant using phone number 972-441-2318.

       34.     The prerecorded message was on behalf of Steven from Simple House Solutions.

The purpose of the call was to determine if Plaintiff Albert was looking to sell his home.

       35.     Plaintiff Albert has lived in the same home for over 20 years and has no desire to

sell his home. Albert has not been in contact with any realtors in order to inquire about selling

his home.

       36.     Plaintiff does not have a relationship with SHS, or any of its affiliated companies,

nor has he ever consented to any contact from Defendant.

       37.     Simply put, SHS did not obtain Plaintiff’s prior express written consent to place

any solicitation telephone calls to him using prerecorded voice messages.

       38.     In total, Plaintiff received at least 4 identical prerecorded solicitation voicemails

from Defendant using phone number 972-441-2318.

       39.     Defendant’s unauthorized telephone calls harmed Plaintiff in the form of

annoyance, nuisance, and invasion of privacy, and disturbed Albert’s use and enjoyment of his

phone, in addition to the wear and tear on the phone’s hardware (including the phone’s battery)

and the consumption of memory on the phone.

       40.     Seeking redress for these injuries, Albert, on behalf of himself and Classes of

similarly situated individuals, brings suit under the Telephone Consumer Protection Act, 47

U.S.C. § 227, et seq., which prohibits unsolicited prerecorded voice calls to landline and cellular

phone and numbers, including unsolicited calls to phone numbers that are registered on the DNC.




                                                                                                       9
   Case 3:20-cv-02807-X Document 1 Filed 09/09/20                 Page 10 of 15 PageID 10



                                    CLASS ALLEGATIONS

                Class Treatment Is Appropriate for Plaintiff’s TCPA Claims
                            Arising From Calls Made by SHS

       41.     Plaintiff brings this action pursuant to Federal Rule of Civil Procedure 23(b)(2)

and Rule 23(b)(3) on behalf of himself and all others similarly situated and seeks certification of

the following Classes:

       Prerecorded No Consent Class: All persons in the United States who from four
       years prior to the filing of this action (1) Defendant (or agents acting on behalf of
       Defendant) called (2) using a prerecorded voice message (3) for th same purpose
       that Defendant called Plaintiff.

       Do Not Call Registry Class: All persons in the United States who from four years
       prior to the filing of this action (1) Defendant (or an agent acting on behalf of
       Defendant) called more than one time (2) within any 12-month period (3) where
       their telephone number had been listed on the National Do Not Call Registry for at
       least thirty days (4) for the same purpose that Defendant called Plaintiff..

       42.     The following individuals are excluded from the Classes: (1) any Judge or

Magistrate presiding over this action and members of their families; (2) Defendant, their

subsidiaries, parents, successors, predecessors, and any entity in which Defendant or its parents

have a controlling interest and their current or former employees, officers and directors; (3)

Plaintiff’s attorneys; (4) persons who properly execute and file a timely request for exclusion

from the Classes; (5) the legal representatives, successors or assigns of any such excluded

persons; and (6) persons whose claims against Defendant have been fully and finally adjudicated

and/or released. Plaintiff anticipates the need to amend the Class definitions following

appropriate discovery.

       43.     Numerosity: On information and belief, there are hundreds, if not thousands of

members of the Classes such that joinder of all members is impracticable.

       44.     Commonality and Predominance: There are many questions of law and fact

common to the claims of Plaintiff and the Classes, and those questions predominate over any

                                                                                                   10
   Case 3:20-cv-02807-X Document 1 Filed 09/09/20                  Page 11 of 15 PageID 11



questions that may affect individual members of the Classes. Common questions for the Classes

include, but are not necessarily limited to the following:

               (a) whether Defendant used a prerecorded voice when placing calls to Plaintiff
                   and the members of the Prerecorded No Consent Class;

               (b) whether Defendant placed prerecorded voice message calls to Plaintiff and
                   members of the Classes without first obtaining consent to make the calls;

               (c) whether Defendant placed more than one call to Plaintiff and members of the
                   Do Not Call Registry Class despite calling phone numbers that are registered
                   on the National Do Not Call registry;

               (d) whether Defendant’s conduct constitutes a violation of the TCPA; and

               (e) whether members of the Classes are entitled to treble damages based on the
                   willfulness of Defendant’s conduct.

       45.     Adequate Representation: Plaintiff will fairly and adequately represent and

protect the interests of the Classes, and has retained counsel competent and experienced in class

actions. Plaintiff has no interests antagonistic to those of the Classes, and Defendant has no

defenses unique to Plaintiff. Plaintiff and his counsel are committed to vigorously prosecuting

this action on behalf of the members of the Classes, and have the financial resources to do so.

Neither Plaintiff nor his counsel have any interest adverse to the Classes.

       46.     Appropriateness: This class action is also appropriate for certification because

Defendant has acted or refused to act on grounds generally applicable to the Classes and as a

whole, thereby requiring the Court’s imposition of uniform relief to ensure compatible standards

of conduct toward the members of the Classes and making final class-wide injunctive relief

appropriate. Defendant’s business practices apply to and affect the members of the Classes

uniformly, and Plaintiff’s challenge of those practices hinges on Defendant’s conduct with

respect to the Classes as wholes, not on facts or law applicable only to Plaintiff. Additionally, the

damages suffered by individual members of the Classes will likely be small relative to the

burden and expense of individual prosecution of the complex litigation necessitated by
                                                                                                  11
   Case 3:20-cv-02807-X Document 1 Filed 09/09/20                  Page 12 of 15 PageID 12



Defendant’s actions. Thus, it would be virtually impossible for the members of the Classes to

obtain effective relief from Defendant’s misconduct on an individual basis. A class action

provides the benefits of single adjudication, economies of scale, and comprehensive supervision

by a single court.

                                 FIRST CAUSE OF ACTION
                             Telephone Consumer Protection Act
                                (Violations of 47 U.S.C. § 227)
             (On Behalf of Plaintiff Albert and the Prerecorded No Consent Class)

       47.      Plaintiff repeats and realleges paragraphs 1 through 46 of this Complaint and

incorporates them by reference herein.

       48.      Defendant and/or its agents made unwanted solicitation telephone calls to Plaintiff

and the other members of the Prerecorded No Consent Class using a prerecorded voice message.

       49.      These prerecorded voice message calls were made en masse without the consent

of the Plaintiff and the other members of the Prerecorded No Consent Class.

       50.      Defendant has, therefore, violated 47 U.S.C. § 227(b)(1). As a result of

Defendant’s conduct, Plaintiff and the other members of the Prerecorded No Consent Class are

each entitled to a minimum of $500 in damages for each violation, and up to $1,500 in damages

for each violation in the event that the Court determines that Defendant’s conduct was willful

and knowing.

                                  SECOND CAUSE OF ACTION
                               Telephone Consumer Protection Act
                                   (Violation of 47 U.S.C. § 227)
                     (On Behalf of Plaintiff and the Do Not Call Registry Class)

       51.      Plaintiff repeats and realleges the paragraphs 1 through 46 of this Complaint and

incorporates them by reference herein.

       52.      The TCPA’s implementing regulation, 47 C.F.R. § 64.1200(c), provides that “[n]o

person or entity shall initiate any telephone solicitation” to “[a] residential telephone subscriber

                                                                                                   12
     Case 3:20-cv-02807-X Document 1 Filed 09/09/20               Page 13 of 15 PageID 13



who has registered his or her telephone number on the national do-not-call registry of persons

who do not wish to receive telephone solicitations that is maintained by the federal government.”

        53.    47 C.F.R. § 64.1200(e), provides that § 64.1200(c) is “applicable to any person or

entity making telephone solicitations or telemarketing calls to wireless telephone numbers.”19

        54.    Any “person who has received more than one telephone call within any 12-month

period by or on behalf of the same entity in violation of the regulations prescribed under this

subsection may” may bring a private action based on a violation of said regulations, which were

promulgated to protect telephone subscribers’ privacy rights to avoid receiving telephone

solicitations to which they object. 47 U.S.C. § 227(c).

        55.    Defendant violated 47 C.F.R. § 64.1200(c) by initiating, or causing to be initiated,

telephone solicitations to telephone subscribers such as Plaintiff and the Do Not Call Registry

Class members who registered their respective telephone numbers on the National Do Not Call

Registry, a listing of persons who do not wish to receive telephone solicitations that is

maintained by the federal government.

        56.    Defendant violated 47 U.S.C. § 227(c)(5) because Plaintiff and the Do Not Call

Registry Class received more than one telephone call in a 12-month period made by or on behalf

of Defendant in violation of 47 C.F.R. § 64.1200, as described above. As a result of Defendant’s

conduct as alleged herein, Plaintiff and the Do Not Call Registry Class suffered actual damages

and, under section 47 U.S.C. § 227(c), are entitled, inter alia, to receive up to $500 in damages

for such violations of 47 C.F.R. § 64.1200.




19
   Rules and Regulations Implementing the Telephone Consumer Protection Act of 1991, CG
Docket No. 02-278, Report and Order, 18 FCC Rcd 14014 (2003) Available at
https://apps.fcc.gov/edocs_public/attachmatch/FCC-03-153A1.pdf
                                                                                                    13
   Case 3:20-cv-02807-X Document 1 Filed 09/09/20                Page 14 of 15 PageID 14



       57.     To the extent Defendant’s misconduct is determined to be willful and knowing,

the Court should, pursuant to 47 U.S.C. § 227(c)(5), treble the amount of statutory damages

recoverable by the members of the Do Not Call Registry Class.

                                      PRAYER FOR RELIEF

       WHEREFORE, Plaintiff, individually and on behalf of the Classes, prays for the

following relief:

   a) An order certifying the Classes as defined above; appointing Plaintiff as the

       representative of the Classes; and appointing his attorneys as Class Counsel;

   b) An award of actual and/or statutory damages for the benefit of Plaintiff and the Classes;

   c) An order declaring that Defendant’s actions, as set out above, violate the TCPA;

   d) An injunction requiring Defendant to cease all unsolicited calling activity, and to

       otherwise protect the interests of the Classes; and

   e) Such further and other relief as the Court deems just and proper.

                                          JURY DEMAND

       Plaintiff requests a jury trial.

                                              Respectfully Submitted,

                                              ROBERT ALBERT, individually and on behalf of
                                              those similarly situated individuals



Dated: September 9, 2020                      By: /s/ Stefan Coleman

                                              Stefan Coleman (Fl Bar 30188)
                                              law@stefancoleman.com
                                              LAW OFFICES OF STEFAN COLEMAN, P.A.
                                              201 S. Biscayne Blvd, 28th Floor
                                              Miami, Fl 33131
                                              Telephone: (877) 333-9427
                                              Facsimile: (888) 498-8946
                                              (Admitted to the Northern District of Texas)

                                                                                               14
Case 3:20-cv-02807-X Document 1 Filed 09/09/20      Page 15 of 15 PageID 15



                                Frank Harber (TX Bar 24090143)
                                Harber Law Group
                                771 E Southlake Blvd, Suite 111
                                Southlake, Tx 76092
                                (817) 523-1611
                                frank@harberlawgroup.com
                                (Local Counsel)

                                Avi R. Kaufman*
                                kaufman@kaufmanpa.com
                                KAUFMAN P.A.
                                400 NW 26th Street
                                Miami, FL 33127
                                Telephone: (305) 469-5881


                                Attorneys for Plaintiff and the putative Class

                                *Pro Hac Vice motion forthcoming




                                                                                 15
